Citation Nr: 0032006	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-12 753	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of educational benefits under Chapter 
35, Title 38, United States Code, prior to September 8, 1997.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to October 
1962.  He died in October 1996. The appellant is the 
stepchild of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Upon review of the evidentiary record, the Board notes that 
the appellant indicated that she desired a hearing before a 
member of the Board at the RO in her VA Form 9, Substantive 
Appeal of March 1999.  A written request for clarification of 
the appellant's hearing request was submitted to the 
appellant on October 26, 2000.

Further review of the record indicates that in November 2000 
the appellant requested a videoconference hearing before the 
Board.  There is no evidence that a hearing has been 
conducted or that she has withdrawn this request.  Therefore, 
the Board finds additional development is required.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

The appellant should be scheduled to 
appear at a videoconference hearing 
before a Veterans Law Judge as soon as it 
may be feasible.  The appellant should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the appellant's due process rights.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the appellant until she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

